On Rehearing.
This cause is before the court on motion for rehearing. I have carefully reviewed the evidence. It is my judgment that competent evidence evincing fraud and collusion was not proven sufficient to form a basis for a jury issue. The evidence must be of sufficient force to register more than a suspicion or surmise.
It is my opinion further that, under the facts, appellants' cross-action was barred by limitation.
Without further restating the case or the law applicable thereto, I approve the reasoning and conclusion of Judge DUNKLIN in his original opinion, and concur in the conclusion reached by him that the judgment of the trial court should be affirmed.